DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9: These claims recite structure and therefore, is a system. The claim(s) recite(s) “receiving…, “calculating, “updating and “generating …The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “calculating information”, receiving information, updating information and generating information.  These claims recite purely mental processes.  All limitations either can all be done in the human mind or via paper and pen.  
Claims 10-20: That is, other than reciting “collector”, “generator” and “a processor” nothing in the claim element precludes the step from practically being performed in the human mind.  For example, but for the “collector”, “generator” and “a processor”, language, the claim encompasses where information is calculated, received, updated and generated.  Additionally, the mere nominal recitation of a generic “collector”, “generator” and “a processor” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.  These elements are just used to carry out the system.  These limitations can be performed in the mind or an act performed by a human.  Thus, the claims further recite a mental process.  Step 2A Prong Two: The claim recites the additional elements of 1) “collector”, “generator” and “a processor” and used to obtain calculate, update, generate and, receive.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The “collector”, “generator” and “a processor” in both steps is recited at a high level of generality, i.e., as a generic component performing generic functions.  This generic “collector”, “generator” and “a processor” is no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.  The applicant argues that the features of claim 1 are directed to an improvement in the technological field of personalized weight management using an artificial neural network (ANN).  However, the claims recite, training, by the processor, the prediction model by performing an artificial neural network training operation.  The claims recite training that is performed by a generic computer component (i.e. a processor) and then performing an artificial neural network training operation.  There is nothing in the claims that state what is done after and/or what is done with an artificial neural network training operation is performed.  The steps are mental processes that can be performed by a human.  We are training, performing an operation and then generating information.  Further, the artificial neural network training operation is an operation not a network as argued in the claims.  Now, regarding the other arguments, the claims just recite receiving, calculating and generating information.  There is nothing here that is significantly more.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/           Primary Examiner, Art Unit 3715